Judgment of the Supreme Court, Rockland County, made by a Referee and dated May 3, 1968, modified, on the law and the facts, by striking out of the third and fourth decretal paragraphs the figure “ $750,000.00 ” each time it appears therein and by substituting therefor the figure “$1,000,000.00.” As so modified, judgment affirmed, without costs. In our opinion, the amount of the deposit to be made by plaintiff in a separate account, as directed in the judgment, is inadequate to the extent indicated herein. Christ, Acting P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.